Citation Nr: 1217414	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for residuals of a left shoulder injury.

3.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

Of record are documents that show Army National Guard service from March 1986 to April 2010.  The appellant was on annual active duty training on November 13. 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's main contention is that she developed a left shoulder disorder and fibromyalgia as a result of a fall while running in service.  She has submitted certain private medical records in support of her claim.

The appellant's December 2009 Medical Evaluation Board notes that "because of her fibromyalgia syndrome, she is on social security disability."  It does not appear that the RO has requested any SSA records.  Thus, action to obtain SSA records is appropriate prior to final appellate review, as such records are relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the appellant for SSA disability benefits.  On remand the RO/AMC must either obtain relevant records associated with any claim by the appellant for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the appellant of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The appellant has provided several medical opinions which tend to show that her left shoulder disorder and her fibromyalgia began in service.  She has not yet been provided a VA examination which includes a medical opinion and a review of the claims folders.  Under the circumstances, the Board believes further development to include an appropriate examination and opinion is necessary to fully assist the appellant.

Here, the appellant is seeking entitlement to nonservice-connected pension benefits on the basis of her fibromyalgia, for which she is also seeking service connection.  Accordingly, the issue of entitlement to nonservice-connected pension benefits is inextricably intertwined with claim of entitlement to service connection for fibromyalgia.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds that the claim for nonservice-connected pension benefits is not ripe for appellate review and must be remanded so that the issues on appeal can be addressed simultaneously.

Further, it does not appear that the appellant has been sent a VCAA notification letter with respect to the pension claim.  While the United States Court of Appeals for Veterans Claims (CAVC or Court) held in Mason v. Principi that the VCAA is not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war; here, a portion of the Veteran's service was during a period of war.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Lastly, the appellant submitted additional private treatment records to the Board in November 2011, after the June 2010 Supplemental Statement of the Case was issued.  She has not waived initial RO review of any of the newly submitted evidence.  Thus, while on remand, the new evidence should be reviewed by the RO/AMC prior to the issuance of a SSOC.  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. With respect to the pension claim, provide the appellant with any notice required by the Veterans Claims Assistance Act (VCAA). 

2. The RO/AMC should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3. The appellant should be scheduled for a VA examination to ascertain the nature and etiology of the claimed fibromyalgia and left shoulder disabilities.  It is imperative that the claims folder, to include all service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should clearly delineate all current disabilities, to the extent possible, associated with the November 2002 incident in service when the appellant fell while running and reported pain in the sternum and left anterior chest (identified in the past as fibromyalgia).  After reviewing the claims file and examining the appellant, the examiner should offer an opinion as to the following:

(a) Does the appellant suffer from fibromyalgia that is at least as likely as not (a 50 percent probability or greater) causally related to the November 2002 fall in service?

(b) Does the appellant suffer from a left shoulder disorder (separate from the fibromyalgia) that is at least as likely as not (a 50 percent probability or greater) causally related to the November 2002 fall in service?

(c) Is the appellant incapable of substantially gainful employment as a result of the totality of her disorder, whether service-connected or not? 

In answering these questions, please specifically address and discuss the significance of (1) the December 2006 opinion of Dr. F.C.; (2) the January 2007 opinion of Dr. W.J.W.; (3) the February 2007 VA examiner's conclusion that the appellant "is able to work a sedentary job with minimal lifting or with a profile similar to that of the military"; and (4) the 2009 Medical Evaluation Board which found that she "cannot perform any vocational activities to include office-type work".

A detailed rationale should be provided for all opinions expressed.

4. After completion of the above and any other development which the RO/AMC may deem necessary, the RO/AMC should review the claims file (including the private treatment records the Veteran submitted in November 2011 from the offices of Dr. F.C.) and undertake a merits analysis to determine if any of the claims can be granted.  If any of the claims on appeal remain denied, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


